DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, the examiner acknowledges applicants claim of foreign priority.

Status of the claims
Claims 93-131 are currently under consideration on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 93-95, 99-100, 102-103, 104-106, 108, 110-115, 119-120, 122, 123-126, 128, 129-131 are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al. J Biotechnol. 2010;148(1):38-45 (hereinafter referred to as Giese et al) in view of Huh et al. Trends Cell Biol. 2011;21(12):745-57 (hereinafter referred to as Huh et al) and as evidenced by Hauser et al. Semin Immunopathol. 2010;32(3):239-55.
Regarding claims 93, 102, 110-111, 113, 123, and 129-130- Giese et al teaches that pharmaceutical drugs and compounds used for consumer products may bear the risk of unexpected immuno-toxicological side effect, such as sensitization, allergy, anaphylaxis or immunogenicity (Abstract; Introduction, paragraph 01). Additionally, modern biopharmaceuticals with high potency and target specificity, like antibodies and cytokines, need to be tested for their therapeutic doses and immune functionality prior to trials in humans (Abstract). However, current in vitro and animal models do not sufficiently reflect the complexity and specificity of the human immune system (Abstract; Introduction, paragraph 02-05). The construction of tissue-like structures in vitro, which they refer to as micro-organoids, can overcome some of these limitations (Abstract; Introduction, paragraph 06-07).
The main structures of the secondary lymphatic organs are the primary lymphatic follicles and germinal centers (Abstract; Introduction, paragraph 09). In the secondary lymph node, B-cells are clustered in B-cell follicles in the cortex of the lymph node and are activated by direct contact with antigen or immune complexes under co-stimulation of TH4-helper cells (Introduction, paragraph 09). B-cell follicles then change into germinal centers by induced B-cell proliferation and plasma cell Introduction, paragraph 09). In B-cell proliferation, the formation of centroblast is localized to the DZ, plasma cell selection to the LZ, and finally antibody producing B-cells in the MZ (Introduction, paragraph 09). The formed B-cell clusters are devoid of T-cells, as they are localized to the periphery of B-cell clusters (i.e. follicles or germinal centers), as evidenced by Hauser et al (Fig. 1 of Hauser). Giese et al teaches that to remodel these lymphatic follicles in vitro, functional and structural cells, such as lymphoid cells from peripheral blood mononuclear cells (PBMCs) and stromal cells, need to be combined with artificial matrices and scaffolds to produce a suitable 3D tissue-mimicking environment (Abstract).
To this end, Giese et al teaches a method for producing a human lymph node model (referred to as HuALN) (Abstract). They teach providing a device which houses 12 individually perfused miniaturized culture compartments designed for multi-parallel exposure to drugs and drug concentrations to matrix-assisted-co-cultures (2.4 Bioreactor perfusion systems, paragraph 06). The device comprises a culture compartment (i.e. chamber) that is encompassed by two hollow fiber membranes, one on either side of the chamber (2.4 Bioreactor perfusion systems, paragraph 06). The first membrane is connected to a channel leading to a media inlet port (i.e. first microchannel inlet, fluid inlet) and a venting port (i.e. first microchannel outlet) (2.4 Bioreactor perfusion systems, paragraph 06). The second hollow fiber membrane is connected to channels leading to a media outlet port (i.e. fluid outlet) and a venting port (2.4 Bioreactor perfusion systems, paragraph 06). The culture compartment is also connected to a matrix port allowing liquid, gel-forming matrix-cell compositions to be added (2.4 Bioreactor perfusion systems, paragraph 06; Fig. 3). They teach that T and B-cells were provide to the device in a matrix-assisted culture (Results, paragraph 04; Fig. 8). They teach that matrix-assisted culture resulted in the formation of B-cell clusters and the maturation of B cells up to plasma cell development (Results, paragraph 03-04; Fig. 8). As these cell clusters are reminiscent of B-cell follicles, they will contain less Fig. 1 of Hauser) and demonstrated in Figure 8 of Giese et al. 
	Regarding claims 94-95 and 114-115- Giese et al teaches the device comprises a culture compartment (i.e. chamber) that is encompassed by two hollow fiber membranes on either side (2.4 Bioreactor perfusion systems, paragraph 06). The first membrane is connected to a channel leading to a media inlet port and a venting port, while the second hollow fiber is connected to channels leading to a media outlet port and venting port (i.e. both membranes are in fluidic communication with the chamber) (2.4 Bioreactor perfusion system, paragraph 06). Cell culture media and test compounds are delivered to the culture chamber through the hollow fiber membranes, indicating that the membranes permit fluid and solids to pass between the first microchannel and first chamber (Fig. 3). 
	Regarding claims 99-100 and 119-120- Giese et al teaches the hollow fiber membranes on either side the culture chamber are connected to channels leading to a media inlet and media outlet (i.e. form a fluid path) (2.4 Bioreactor perfusion systems, paragraph 06; Fig. 3). The device also comprises matrix port that allows liquid, gel-forming matrix-cell compositions to be added (2.4 Bioreactor perfusion systems, paragraph 06; Fig. 3). As the matrix port is also connected to the central chamber, it is part of the fluid path created by the microchannels on either side of the culture chamber (Fig. 3). Giese et al teaches that T and B-cells, derived from PBMCs, were provided to the device in a matrix-assisted culture (2.1 Cell preparation, page 40; Results, paragraph 04; Fig. 8). As the PBMCs and matrix were provided through the matrix port, this is considered to meet the limitation of seeding T and B lymphocytes by flowing PBMCs through the fluid path.
	Regarding claims 104-105 and 124-125- Giese et al teaches that all cells were cultured in RPMI containing fetal calf serum (i.e. additional agent) (Page 40, 2.1 Cell preparation). As the media flows through the membrane and into the matrix the fetal calf serum is released from the matrix.
Regarding claims 106, 108-109, 126, and 128- Giese et al teaches that lymphocytes were cultured in the presence of mature dendritic cells (i.e. flowing additional immune and/or stromal cells into the device) (2.2 Generation of antigen-specific dendritic cells, page 40; Fig. 8). 
	Regarding claims 112 and 131- Giese et al teaches that the bioreactor comprises perfused miniaturized culture compartments (2.4 Bioreactor perfusion systems, paragraph 06). Cell culture media and test compounds are delivered to the culture chamber through the follow fiber membranes (Fig. 3). 
	However, while Giese et al teaches a miniaturized culture device comprising the claimed structural features, Giese et al fails to teach wherein the device is a microfluidic device or wherein the channels are microchannels (claims 93, 113 and their respective dependent claims). Additionally, Giese et al fails to teach wherein the density of the T and B lymphocytes within the matrix is greater than 500,000 cells per milliliter (claims 103 and 122).
	Regarding claims 93 and 113- Huh et al teaches that “organs-on-chips” permit the study of human physiology in an organ-specific context, enable development of novel in vitro disease models, and could potentially serve as replacements for animals used in drug development and toxin testing (Abstract). They teach that most studies on cell and tissue regulation have relied on the analysis of cells grown in 2D cell-culture models that fail to reconstitute the in vivo cellular microenvironment (3D cell culture, paragraph 02). Efforts to address these limitations have led to the development of 3D cell-culture models in which cells are grown within an extracellular matrix (ECM) (3D cell culture, paragraph 02). However, these models fail to reconstitute features of living organs that are crucial for their function, including tissue-tissue interfaces, spatiotemporal gradients of chemicals and oxygen, and mechanically active microenvironment that are central to the function of virtually all living organs (3D cell culture, paragraph 02). Huh et al teaches that microfabrication techniques from the microchip industry applied to the study human physiology could remedy such limitations (3D cell culture, paragraph 02). 
Microengineering meets cell biology, paragraph 01). Microfluidics is another core microsystem that has been used to generate precisely tuned dynamic fluid flows and spatio-temporal gradients, as well as deliver nutrients and other chemical cues to cells in a controlled manner (Microengineering meets cell biology, paragraph 02). Complex microfluidic devices have been developed to create a controlled microenvironment for the manipulation and long-term differentiation of various types of cultured cells (Microengineering cells into tissues on biochips, paragraph 01). Additionally, the development of polydimethylsiloxane (PDMS) microfluidic systems in combination with microfabrication techniques allowed users to create patterns and structures that provide more physiologically relevant cell culture conditions (Microengineering cells into tissues on biochips, paragraphs 02-03). Microengineering approaches have also been used to study more complex 3D organ-level structures, such as the polarization of various epithelial cells (From 3D cultures to organs-on a chip). Huh et al teaches that microengineering provides a means to recapitulate organ-level functionality and that the key to meeting this challenge is to recognize the importance of reconstituting the appropriate tissue microarchitecture, biochemical milieu, and dynamic mechanical microenvironment (Potential applications and future prospects, paragraph 01). Lastly, Huh et al teaches that microfabrication techniques and microfluidics are well-suited to meet these challenges because they provide precise dynamic control of structure, mechanics, and chemical delivery at the cellular size scale (Potential applications and future prospects, paragraph 01). 
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to adapt the method of culturing T and B lymphocytes taught by Giese et al for a microfluidic device. One of ordinary skill in the art would have been motivated to do so in vivo organs such as the lymph node. One of ordinary skill would have a reasonable expectation of success as Huh et al teaches that microfabrication techniques and microfluidics are well-suited for the development of 3D organ-level structures. Additionally, Giese et al teaches the culture of T and B lymphocytes on a miniaturized culture device that shares many structural features with microfluidic devices, such as the use of small fluid channels, culture chambers, and the perfusion of culture media to such compartments. Therefore, one of ordinary skill in the art would reasonably expect that the method of Giese et al could be adapted for a microfluidic device.
	Regarding claims 103 and 122- It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to optimize the number of cells for the development of B-cell clusters in vitro. One of ordinary skill in the art would have been motivated to do so as Giese et al teaches there is a need for the recreation of lymph node tissue-like structures in vitro that mimic there in vivo counterparts. Additionally, Giese et al teaches that the primary structures of the secondary lymph node are the formation of B-cell follicles and/or germinal centers (i.e. B-cell clusters). Therefore, one of ordinary skill would be motivated to optimize the number of cells present in a culture to promote the formation of micro organoids (i.e. B-cell clusters), as taught by Giese et al. One of ordinary skill would have a reasonable expectation of success as there are a finite number of cells that could be seeded and cultured (i.e. a finite number of solutions) in the defined culture space. Additionally, methods for optimizing cell density, such as altering the number of seeded cells, were known in the art prior to the effective filing date of the claimed invention.

Claims 93, 95-96, 113, and 115-116 are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al. J Biotechnol. 2010;148(1):38-45 (hereinafter referred to as Giese et al) and Huh et al. Trends Cell Biol. 2011;21(12):745-57 (hereinafter referred to as Huh et al) as evidenced by Hauser et al. Semin Immunopathol. 2010;32(3):239-55 as applied to claims 93, 95, 113, and 115 above, and further in view of Sato et al. 17th International Conference on Miniaturized systems for chemistry and Life Sciences. 2013; 1093-1095 (hereinafter referred to as Sato et al).
The teachings of Giese et al and Huh et al regarding the limitations of claims 93, 95, 113, and 115 have been discussed previously.
However, they fail to teach wherein the first microchannel is lined with blood vessel endothelial cells and the second microchannel is lined with lymphatic endothelial cells to mimic a lymphatic vessel (claims 96 and 116).
	Regarding claims 96 and 116- Sato et al teaches a method for making a lymphatic vascular model using a microfluidic device (Abstract). They teach that the PDMS microfluidic devices were fabricated using standard microfabrication techniques (Experimental, page 1093). Additionally, the device was comprised of two PDMS sheets with microchannel structures and a permeable membrane (Results and Discussion, paragraph 02). A suspension of vascular cells (i.e. blood vessel endothelial cells) was introduced into the microchannel to attach to the upper side of the membrane (Results and Discussion, paragraph 02; Abstract). After cell attachment, lymphatic cells were introduced into the other channel to attach to the back side of the membrane by turning the chip upside down (Results and Discussion, paragraph 02; Abstract). Both cells were grown under flow co-culture conditions (Results and Discussion, paragraph 02).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing T and B lymphocytes taught by Giese et al and Huh et al to include culturing vascular and lymphatic endothelial cells in the first, and second microchannel, respectively. One of ordinary skill in the art would have been motivated to do so to incorporate the lymphatic vascular system to produce a more complete model of the lymph node, in vivo tissue-structure as closely as possible. One of ordinary skill would have a reasonable expectation of success as Sato et al teaches a method for seeding microchannels with both vascular and lymphatic endothelial cells to produce a lymphatic vascular model.

Claims 93, 95, 97, 113, 115, and 117 are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al. J Biotechnol. 2010;148(1):38-45 (hereinafter referred to as Giese et al) and Huh et al. Trends Cell Biol. 2011;21(12):745-57 (hereinafter referred to as Huh et al) as evidenced by Hauser et al. Semin Immunopathol. 2010;32(3):239-55 as applied to claims 93, 95, 113, and 115 above, and further in view of Tehranirokh et al. Biomicrofluidics. 2013;7(5):51502 (hereinafter referred to as Tehranirokh et al).
The teachings of Giese et al and Huh et al regarding the limitations of claims 93, 95, 113, and 115 have been discussed previously.
However, they fail to teach wherein the body further defines a second chamber in fluidic communication with and between the first chamber and the second microchannel (claims 97 and 117).
Tehranirokh et al teaches an integrated microfluidic device that was used for studying microenvironmental cell interactions (Page 6, paragraph 01) They teach the device is composed of microchannels and four chambers (Page 6, paragraph 01). They teach that different cell lines were seeded into the chambers and kept from cross contamination by valves (Page 6, paragraph 01). Lastly, they teach that in using this system they demonstrated the passive role of NIH 3T3 fibroblasts in response to signals of carcinoma cells under various culture conditions (Page 6, paragraph 01). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device employed in the method of culturing T and B Microengineering meets cell biology, paragraph 01 of Huh et al).

Claims 93, 95, 98, 113, 115, and 118 are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al. J Biotechnol. 2010;148(1):38-45 (hereinafter referred to as Giese et al) and Huh et al. Trends Cell Biol. 2011;21(12):745-57 (hereinafter referred to as Huh et al) as evidenced by Hauser et al. Semin Immunopathol. 2010;32(3):239-55 as applied to claims 93, 95, 113, and 115 above, and further in view of Abdelgawad et al. Lab Chip. 2011 Feb;11(3):545-51 (hereinafter referred to as Abdelgawad et al).
The teachings of Giese et al and Huh et al regarding the limitations of claims 93, 95, 113, and 115 have been discussed previously.
However, they fail to teach wherein the first microchannel and first chamber are circular (claims 98 and 118).
Abdelgawad et al teaches that in the past two decades, microfluidic lab-on-a-chip (LOC) devices have enabled many biological advances, such as proteomics, PCR, cell manipulation, and tissue engineering (Introduction, paragraph 01). They teach microchannel networks for LOC devices are often Introduction, paragraph 01). While functionally adequate for many purposes, certain applications would benefit from microchannels with circular/round cross-sections (Introduction, paragraph 02). For example, rectangular cross-sections form poor seals between a cell and a microchannel opening (compared to circular/round cross-sections), requiring the application of large immobilization pressure that often undesirably causes cell lysis (Introduction, paragraph 01). Furthermore, studies involving endothelial cell culture inside microchannels as an in vitro model for microvasculature can also benefit from the use of circular microchannels to more closely mimic blood vessels (Introduction, paragraph 02). To this end, Abdelgawad et al teaches a method of producing circular microchannels by applying a stream of pressurized air to displace liquid PDMS filing and subsequently baking the PDMS to create a circular microchannel (Introduction, paragraph 07).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device in the method of culturing T and B lymphocytes taught by Giese et al and Huh et al to include a circular first microchannel and chamber. One of ordinary skill in the art would have been motivated to do so to adapt the device for specific culture applications, such as the culture of endothelial cells, as taught by Abdelgawad et al. One of ordinary skill would have a reasonable expectation of success as methods for creating circular microchannels and chambers were known in the art prior to the effective filing date of the claimed invention.

Claims 93, 99, 101, 113, 119, and 121 are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al. J Biotechnol. 2010;148(1):38-45 (hereinafter referred to as Giese et al) and Huh et al. Trends Cell Biol. 2011;21(12):745-57 (hereinafter referred to as Huh et al) as evidenced by Hauser et al. Semin Immunopathol. 2010;32(3):239-55 as applied to claims 93, 99, 113, and 119 above, and further in view of Battaglia et al. Immunology. 2003;110(3):304-12 (hereinafter referred to as Battaglia et al).
The teachings of Giese et al and Huh et al regarding the limitations of claims 93, 99, 113, and 119 have been discussed previously.
However, they fail to teach wherein the T and B lymphocytes are seeded within the matrix in a ratio of about 40:60 to 60:40 T lymphocytes to B lymphocytes (claims 101 and 121).
Battaglia et al teaches that the ratio of T cells to B cells in the lymph node are about 56:51 +/- about 13-15 (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing taught by Giese et al and Huh et al to include seeding T and B lymphocytes at a ratio of about 40:60 to 60:40. One of ordinary skill in the art would have been motivated to do so to create a more complete lymph node model, especially as Giese et al and Huh et al teach that it is important to recreate the in vivo tissue-structure and microenvironment as closely as possible. One of ordinary skill would have a reasonable expectation of success as methods for counting and seeding cells were known in the art prior to the effective filing date of the claimed invention.

Claims 93, 106-107, 113, and 126-127 are rejected under 35 U.S.C. 103 as being unpatentable over Giese et al. J Biotechnol. 2010;148(1):38-45 (hereinafter referred to as Giese et al) and Huh et al. Trends Cell Biol. 2011;21(12):745-57 (hereinafter referred to as Huh et al) as evidenced by Hauser et al. Semin Immunopathol. 2010;32(3):239-55 as applied to claims 93, 106, 113, and 126 above, and further in view of Katakai et al. J Exp Med. 2004;200(6):793-95 (hereinafter referred to as Katakai et al).

However, they fail to teach wherein said additional immune and/or stromal cells form a reticular network within the matrix (claims 107 and 127).
Katakai et al teaches that the sophisticated microarchitecture of the lymph node, which is largely supported by a reticular network of fibroblastic reticular cells and extracellular matrix, is essential for immune function (Abstract). They teach that lymph node functions are performed via a unique microarchitecture where cells are separated by distinct compartment (Introduction, paragraph 01). Katakai et al teaches that B cells organize into follicles (B zone) in the outer cortex and occasionally develop into germinal centers (GCs) during T cell-dependent immune responses (Introduction, paragraph 01). The majority of T cells reside in the paracortex (T zone) underneath the follicles extending to the cortico-medullary junction (Introduction, paragraph 01; Fig. 1). This whole tissue architecture is entirely supported by the reticular network (RN) (Introduction, paragraph 03; Fig. 1). The RN is composed of reticular fibers, fibrous ECM bundles, and fibroblastic reticular cells (i.e. stromal cells) (Introduction, paragraph 03). Importantly, Katakai et al teaches that FRCs interact with T cells and dendritic cells in vitro, leading to the production of a reticular meshwork (Introduction, paragraph 05; Fig. 4; Page 788, paragraph 02; Discussion, paragraph 02). 
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of culturing T and B lymphocytes taught by Giese et al and Huh et al to include culturing fibroblastic reticular cells with T and B lymphocytes, leading to the production of a reticular network in the matrix. One of ordinary skill in the art would have been motivated to do so to generate a more complete model of the lymph node, as Giese et al teaches modeling lymphatic follicles requires that functional and structural cells be combined with artificial matrices and scaffolds to produce a suitable 3D tissue-mimicking environment (Abstract). One of in vitro.

Conclusion
Status of the claims
Claims 93-131 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670. The examiner can normally be reached Monday-Thursday 7:30am-4:30pm, Friday 7:30am-11:30am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/A.J/               Examiner, Art Unit 1632                                                                                                                                                                                         
/TITILAYO MOLOYE/               Primary Examiner, Art Unit 1632